Name: Commission Regulation (EEC) No 1634/92 of 24 June 1992 reintroducing the levying of the customs duties applicable to products falling within CN code 2929 90 00, originating in Brazil, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: America;  tariff policy;  chemistry
 Date Published: nan

 26 . 6. 92 Official Journal of the European Communities No L 171 / 13 COMMISSION REGULATION (EEC) No 1634/92 of 24 June 1992 reintroducing the levying of the customs duties applicable to products falling within CN code 2929 90 00, originating in Brazil, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply reached on 18 March 1992 by charges of imports into the Community of the products in question originating in Brazil ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be reintroduced with regard to Brazil, HAS ADOPTED THIS REGULATION : Article 1 As from 29 June 1992, the levying of customs duties, suspended for 1992 pursuant to Regulation (EEC) No 3831 /90 shall be reintroduced on imports into the Community of the following products, originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1992 by Regulation (EEC) No 3587/91 1 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products origina ­ ting in each of the countries or territories listed in Annex III are totally suspended for 1992, and the products as such are, as a general rule, subject to statistical surveil ­ lance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes or threatens to cause economic difficulties in the Community or a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be consi ­ dered is equal, as a general rule, to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products falling within CN code 2929 90 00, originating in Brazil , the reference base is fixed at ECU 628 000 : whereas that reference base was CN code Description 2929 2929 90 00 Compounds with other nitrogen function :  Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ).